Citation Nr: 1529760	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  11-04 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a left ankle disability, to include as secondary to a service-connected right knee disability.  

2.  Entitlement to service connection for a right ankle disability, to include as secondary to a service-connected right knee disability.  

3.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.  

4.  Entitlement to an increased rating, in excess of 10 percent for condromalacia, right patella.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to July 1986.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction of the appeal has been transferred to the RO in Oakland, California.

The Veteran testified before the undersigned Veterans Law Judge at a June 2015 Board videoconference hearing.  The hearing transcript has been associated with the record. 

The Veteran contends in an April 2011 substantive appeal that the statement of the case did not address service connection for a disability of the right wrist and right first digit.  However, this issue was not identified on a May 2010 notice of disagreement and the Veteran did not otherwise submit a timely appeal to this issue.  Accordingly, that issue is not currently on appeal before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  In a case of records held by a Federal department or agency, VA shall continue their efforts to obtain these records unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Treatment records from the VA medical center in San Antonio, Texas (Audie Murphy VA) are of record.  During June 2015 hearing testimony, the Veteran additionally identified current treatment for the left knee at the VA Medical Center Fresno, California, to include surgery to the left knee with evidence of arthritis.  He contends that left knee arthritis has been attributed to his service-connected right knee.  Accordingly, the Board finds that a remand is required to obtain the identified VA treatment records.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95; Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

While the Veteran was afforded a VA examination in October 2009, the VA examiner did not address the Veteran's contentions with regard to secondary service connection.   Additionally, the Veteran contends in Board hearing testimony that during the course of surgery to the left ankle in 2005, he was found to have evidence of an old injury to the left ankle.  Notably, January 2005 VA x-rays showed that degenerative changes were already present at the time of a January 2005 post-service left ankle sprain and peroneal tear and evidence of remote trauma were noted in May 2006 x-rays.  Accordingly, the Board finds that a remand for supplemental VA examination is warranted.  

The Veteran and his representative contend in Board hearing testimony that a service-connected right knee disability has increased in severity since the last rating examination, identifying additional symptoms of swelling, buckling, and giving away of the right knee.  In order to afford the Veteran every benefit of the doubt in this case, the Board finds that a remand for an updated VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain VA treatment records from the VA Medical Center Fresno, California, dated from 2010 to the present.  If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record.

2.  After all outstanding evidence has been associated with the record, the Veteran should be afforded a supplemental VA orthopedic examination to address the claim for both direct and secondary service connection for claimed left ankle, right ankle, and left knee disabilities.  The examiner must review the entire record.  All indicated studies or testing should be conducted.  

The examiner should identify any current diagnoses related to the left ankle, right ankle, and left knee, and for each identified diagnosis, the VA examiner should state: 

a).  Whether it is at least as likely as not that such disability is caused by a service-connected right knee disability;

b).  Whether it is at least as likely as not that such disability is aggravated (permanently worsened in severity beyond the normal progress of the disease) by a service-connected right knee disability, and;

c).  Whether it is at least as likely as not that such disability was incurred in service.

If the opinion is that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

The examiner must provide a clear explanation for his or her opinion and must provide a discussion of the facts and medical principles involved.  

With regard to the Veteran's left ankle disability, the VA examiner should specifically discuss the Veteran's contention that an old injury to the left ankle was shown at the time he had surgery in 2005.  The VA examiner should discuss the significance, if any, of January 2005 May 2006 VA x-rays which identified degenerative changes and evidence of remote trauma to the left ankle present in 2005 and 2006. 

3.  The Veteran should be afforded an updated VA orthopedic examination to address the current severity of his service-connected right knee disability.  All indicated studies or testing should be conducted.  

4.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




